DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Joshua S. Dean (Reg. 72,682) on 04/02/2021.
The application has been amended as follows: 
Claim 6 is amended.
In regards to claim 6. (currently amended): The control device according to claim 1, wherein the schedule creation section creates the schedule in which on-timing of a remaining pulse, that is not selected as the second pulse in the group in which the second pulse is selected from the first and second group, is shifted at a constant interval.
Allowable Subject Matter
Claims 1-2 and 4-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
In regards to claims 1-2, 4-7 and 11-12, the cited prior art of record does not teach or suggest an apparatus with over other claim features “wherein the schedule creation section divides the plurality of pulses into first and second groups of the groupings of the pulses, and includes a first schedule creation section and a second schedule creation section, 2Appln. No.: 16/728,415wherein the first schedule creation section creates the schedule by selecting the first pulse from one of the first and second groups and selecting the second pulse from another of the first and second groups, wherein the second schedule creation section creates the schedule by selecting the first pulse from the other of the first and second groups and selecting the second pulse from the one of the first and second groups, and wherein the first schedule creation section and the second schedule creation section alternately create a schedule.” as recited in claim 1.
In regards to claims 8-10, the cited prior art of record does not teach or suggest an method with over other claim features “wherein the schedule creation step divides the plurality of pulses into first and second groups of the groupings of the pulses, and includes a first schedule creation step and a second schedule creation step, wherein the first schedule creation step creates the schedule by selecting the first pulse from one of the first and second groups and selecting the second pulse from another of the first and second groups, wherein the second schedule creation step creates the schedule by selecting the first pulse from the other of the first and second groups and selecting the second pulse from the one of the first and second groups, and wherein the first schedule creation step and the second schedule creation step alternately create a schedule” as recited in claim 8.
The claim in the application are deemed to be directed to an nonobvious improvement over the prior art Raval et al [US 2014/0055051 A1] who teaches An electronic circuit for driving a plurality of light emitting diode (LED) channels coupled to a common voltage node includes a priority queue for tracking a dominant LED channel. A queue manager may be provided to keep the priority queue updated during LED drive operations based on operating conditions associated with the LED channels.
The primary reason of allowance of the claims is improvement with wherein the schedule creation step divides the plurality of pulses into first and second groups of the groupings of the pulses, and includes a first schedule creation step and a second schedule creation step, wherein the first schedule creation step creates the schedule by selecting the first pulse from one of the first and second groups and selecting the second pulse from another of the first and second groups, wherein the second schedule creation step creates the schedule by selecting the first pulse from the other of the first and .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI (VICTOR) CHAN whose telephone number is (571)272-5177.  The examiner can normally be reached on M-F 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 517-272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WEI (VICTOR) CHAN
Primary Examiner
Art Unit 2844



/WEI (VICTOR) Y CHAN/Primary Examiner, Art Unit 2844